Citation Nr: 0917603	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  00-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to a retroactive award of 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment from September 27, 1993, to December 17, 1993, and 
from April 4, 1994, to June 20, 1994.


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from December 1950 to January 
1977.  He died in February 1983.  The appellant is the 
veteran's son.

By way of a complex procedural background, the Board of 
Veterans' Appeals (Board) notes that an August 1992 Board 
decision denied the appellant's claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits based on 
school attendance from August 17, 1983 to May 16, 1987.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Consistent 
with a Joint Remand, the Court in April 1995 remanded the 
matter to the Board for further consideration.

In the Board's March 1996 remand, addressing the appellant's 
claim of entitlement to DIC benefits based on school 
attendance from August 1983 to May 1987, the Board noted 
that, in a July 1994 determination, the Washington, D.C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the appellant's original claim for educational 
benefits under Chapter 35, Title 38, United States Code based 
on graduate studies beginning in 1993.  The appellant was 
notified of that determination, but did not appeal the 
decision.  Accordingly, the July 1994 decision became final.  
38 U.S.C.A. § 7105 (West 2002).  The Board further noted, 
however, that the appellant had discussed that issue during a 
January 1996 personal hearing in Washington, D.C. (a 
transcript of the hearing is of record).  As such, the Board 
found that a claim to reopen the prior final decision was 
raised, and the issue whether new and material evidence was 
submitted to reopen a claim of entitlement to DEA benefits 
based on graduate studies beginning in 1993 was referred to 
the RO for development and adjudication.

In March 1996, the Board remanded claims of entitlement to 
DEA benefits for the period from August 1983 to May 1987 
under Chapter 35, Title 35, United States Code, and 
eligibility for Restored Entitlement Program for Survivors 
(REPS) benefits to the RO for development and adjudication.

In an April 1999 rating action, the appellant's eligibility 
for REPS was established. In a May 1999 decision, a Decision 
Review Officer determined that the appellant was entitled to 
retroactive DIC benefits based on school attendance from 
August 17, 1983, to May 16, 1987.  A May 1999 letter from the 
RO advised the appellant of its decision and noted that it 
was possible that he was entitled to retroactive education 
benefits for the period of training in 1993 and 1994.  In 
September 1999, correspondence, the RO informed the appellant 
that DEA benefits were paid for his period of schooling from 
August 18, 1983 to June 20, 1987.

The matter presently before the Board is on appeal from a 
September 1999 action of the VA RO in Buffalo, New York.  In 
the September 1999 decision, the RO addressed the underlying 
question of entitlement to DEA benefits for graduate studies 
that began in 1993, without specifically considering whether 
the previously denied claim could be reopened.  This is 
significant to the Board because the preliminary question as 
to whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id. at 1383.

This matter was before the Board in July 2001, at which time 
it remanded the matter and requested that the RO provide the 
appellant with notice of the laws and regulations governing 
claims to reopen.  That was not done and, in May 2005, the 
Board again remanded the appellant's claim to the RO to 
adjudicate his claim to determine if new and material 
evidence has been submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The detailed history of the appellant's claim is set forth in 
the Introduction, above.  

The July 1994 RO determination is final, as described above.  
Thus, new and material evidence is needed to reopen the 
appellant's claim for DEA benefits.

During the pendency of his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claim in question must 
be provided to the appellant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, under the VCAA, notice of 
what portion of that necessary evidence the appellant is 
personally required to submit, and notice of what portion of 
that evidence VA will secure, is necessary.  Id.

There is no indication that the RO notified the appellant 
regarding the requirements for entitlement to DEA benefits 
under the VCAA.  Notably, a December 2001 letter from the RO 
only advises the appellant of his "right to submit further 
evidence or argument with regard to reopening [his] claim of 
entitlement to DEA benefits", including his right to a 
hearing on the matter.  In the absence of Quartuccio 
sufficient notice under the VCAA, remand to the RO is 
required.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that notice must include the bases for the denial 
in the prior decision(s) and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  Id. at 9.  Therefore, the question 
of what constitutes new and material evidence to reopen a 
claim for DEA benefits depends on the basis on which the 
prior claim was denied.  See e.g. Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  Where the notice of 
the bases of the prior denial is provided in a supplemental 
statement of the case, the appellant must be afforded an 
opportunity to respond and the claim must then be 
readjudicated by the RO.  Kent.

In its October 2008 supplemental statement of the case, the 
RO determined that new and material evidence was not received 
to reopen the appellant's claim for a retroactive award of 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment from September 27, 1993, to December 17, 1993, and 
from April 4, 1994, to June 20, 1994.  The RO said that "no 
new evidence had been submitted since our original July 7, 
1994 decision which wasn't already on record."  See 
supplemental statement of the case at 20.  The RO noted that 
applicable law indicates that "if the veteran of a dependent 
child is rated as having a service connected death, and that 
death occurs between the child's 18th and 26th birthday, then 
the claimant's 8 year period of eligibility shall begin on 
the date of the veteran's death and extend either 8 years, or 
to the claimant's 31st birthday, whichever occurs first" Id. 
(emphasis added)   It was noted that the evidence of record 
showed that the Veteran died on February [redacted], 1983, prior to 
the appellant's 18th birthday on May [redacted], 1983.  Thus, the 
"the condition under the law [referenced in a DRO's May 1999 
memorandum that] would allow payment beyond age 26 does not 
apply in this case".  It was further noted that there was no 
new information to indicate that the Veteran died after the 
claimant turned 18 (Id.).

The October 2008 supplemental statement of the case fulfilled 
the Kent requirements and provided the appellant with the 
bases of the prior denial of his claim, that being the lack 
of evidence to demonstrate that the appellant turned 18 prior 
to the Veteran's death.  He was further advised that new and 
material evidence was needed to demonstrate that he turned 18 
prior to the Veteran's death to meet the statutory condition 
for the benefits sought.  38 C.F.R. § 21.3040 (2008).

In November 2008, the appellant provided a written response 
to the October 2008 SSOC.  But the RO did not readjudicate 
the appellant's claim. Thus, the AMC must now issue a SSOC 
that reflects its readjudication of the claim on appeal.

Also, there appears to be some confusion regarding the 
appellant's appointed representative in his claim on appeal.  
In an April 1992 Appointment of Veterans Service Organization 
as Claimant's Representative (VA Form 21-22), the appellant 
designated the Virginia Department of Veterans Affairs to 
represent him in his appeal.  But, according to a May 1995 
signed document, the appellant appointed Eberhard W. Pfaller 
as his attorney in his claim.  It is now unclear whether Mr. 
Pfaller is still his representative before the Board.  Hence, 
clarification is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
appellant with notice required by the VCAA 
and its implementing regulations regarding 
his claim for DEA benefits.  As part of 
such actions, the AMC/RO must advise the 
appellant of the specific information and 
evidence needed to substantiate such 
claim, and furnish notice to him in 
writing of what specific evidence, if any, 
must be obtained by him and precisely what 
specific evidence, if any, will be 
retrieved by VA.  The appellant must also 
be instructed as to his right to submit 
any argument or evidence in support of his 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008): 38 C.F.R. 
§§ 3.102, 3.159 (2008).  

2.  The appellant should be requested to 
clarify who, if anyone, he has appointed 
as his representative before the Board.  
If he desires to continue to be 
represented by Mr. Pfaller no further 
action is necessary.  If he desires to be 
represented by any other person or group 
he must file a signed VA Form 21-22.

3.  The claim must then be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
must be furnished a supplemental statement 
of the case that addresses the claim on 
appeal and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must, among other 
things, contain a summary of the pertinent 
facts and a summary of the laws and 
regulations applicable to claims to reopen 
to include the appropriate version of 38 
C.F.R. § 3.156 applicable in 1999.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

